               Case 2:20-cv-01323-RAJ-JRC Document 65 Filed 12/16/20 Page 1 of 2




 1                                                                                           Hon. Richard A. Jones
                                                                                            Hon. J Richard Creatura
 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF WASHINGTON
 7                                               AT SEATTLE

 8   El PAPEL LLC, et al.,                                        )
                                                                  )
                                                  Plaintiffs,                 No. 2:20-cv-01323-RAJ-JRC
 9                                                                )
                                                                  )
                         vs.                                                  DEFENDANT CITY OF
10                                                                )
                                                                              SEATTLE’S OBJECTIONS TO
                                                                  )
     JAY R INSLEE, et al.,                                                    REPORT AND
11                                                                )
                                                                              RECOMMENDATION
                                                                  )
                                                Defendants.
12                                                                )

13              While hesitating to cast them as “objections,” Defendant City of Seattle notes two

14   opportunities in the Report and Recommendation, Dkt. # 63 (“Report”), to more accurately

15   convey the three distinct City measures Plaintiffs challenge. See Dkt. # 27 at pp. 7–8 (explaining

16   the three measures).1

17              First, the Report opens by casting all three City measures as part of one City moratorium:

18                     At issue in this lawsuit is the constitutionality of two residential eviction
                moratoria enacted in response to the novel coronavirus (“COVID-19”) pandemic:
19              Washington State Governor Jay Inslee’s moratorium, which is in place for the
                duration of the COVID-19 health crisis, and the City of Seattle’s moratorium. The
20              City’s moratorium includes a repayment plan for late rent and a post-COVID-19,
                six-month extension of the eviction moratorium.
21

22

23   1
         The City also agrees with and adopts the points raised in Defendant Gov. Jay Inslee’s objections.



         CITY’S OBJECTIONS TO REPORT AND RECOMMENDATION - 1                                             Peter S. Holmes
         El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                              Seattle City Attorney
                                                                                                        701 Fifth Ave., Suite 2050
                                                                                                        Seattle, WA 98104-7095
                                                                                                        (206) 684-8200
             Case 2:20-cv-01323-RAJ-JRC Document 65 Filed 12/16/20 Page 2 of 2




 1   Dkt. # 63, p. 1. Although referring to the measures collectively as “the moratoria” would be

 2   reasonable, the Court should convey that not all are moratoria. A more accurate opening would

 3   read:

 4                   At issue in this lawsuit is the constitutionality of four measures enacted in
             response to the novel coronavirus (“COVID-19”) pandemic: Washington State
 5           Governor Jay Inslee’s residential eviction moratorium; the City of Seattle’s
             residential eviction moratorium; the City’s additional six-month eviction defense;
 6           and the City’s rent repayment plan requirement. The Court uses “moratoria” to
             refer to these measures collectively unless the context suggests otherwise.
 7
             Second, because the City’s six-month defense is distinct from its moratorium, the Court
 8
     would err by stating: “The second key protection is a six-month extension of the eviction
 9
     moratorium.” Dkt. # 63 at p. 6. That could be stated more accurately as: “The second key
10
     protection is a defense to eviction extending for six months after the termination of the eviction
11
     moratorium.” Accord Dkt. # 63, p. 21 (correctly referring to “the six-month defense”).
12
             Respectfully submitted December 16, 2020.
13
                                                    PETER S. HOLMES
14                                                  Seattle City Attorney

15                                                  By:      /s/ Jeffrey S. Weber, WSBA #24496
                                                             /s/ Roger D. Wynne, WSBA #23399
16                                                           /s/ Erica R. Franklin, WSBA #43477
                                                    Seattle City Attorney’s Office
17                                                  701 Fifth Ave., Suite 2050
                                                    Seattle, WA 98104-7095
18                                                  Ph: (206) 684-8200
                                                    jeff.weber@seattle.gov
19                                                  roger.wynne@seattle.gov
                                                    erica.franklin@seattle.gov
20                                                  Assistant City Attorneys for Defendants City of
                                                    Seattle and Jenny A. Durkan, in her official capacity
21                                                  as the Mayor of the City of Seattle

22

23



      CITY’S OBJECTIONS TO REPORT AND RECOMMENDATION - 2                                 Peter S. Holmes
      El Papel LLC v. Inslee, No. 2:20-cv-01323-RAJ-JRC                                  Seattle City Attorney
                                                                                         701 Fifth Ave., Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
